EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Durdik (Reg. No. 37,819) on 17 March 2021.

The application has been amended as follows: 
1. (Currently Amended) A file system running on a node that transparently deploys file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to first type and second type non-volatile storage, the system comprising one or more processors and memory storing instructions that, when executed by a processor of the one or more processors implement:
storing in multiple tiers of storage [[that ]]host data received from and provided to a host system via file system application programming interfaces (abbreviated APIs), the multiple tiers of storage including:
a volatile storage (abbreviated VS) tier with a VS API, 
a first type , and exhibiting a first reliability criterion, the first reliability criterion being greater than a reliability of the volatile storage; and
a second type  and exhibiting a second reliability criterion, the second reliability criterion being greater than the first reliability criterion, and
tracking staleness of each data block in the volatile storage tier that already has been copied to the first type non-volatile storage tier, and when a data block staleness has exceeded a criterion, expiring the [[and]]
presenting for receiving data from the host for storage into the multiple tiers of storage or providing data retrieved from the multiple tiers of storage;
translating file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata;
writing data[[,]] received from the host via the single interface and destined for a file, by sending a message to the volatile marking the data to be committed to the first type non-volatile storage tier;
committing at least some data from the volatile storage tier to the first type non-volatile storage tier by writing received messages into a second dataspace while a first dataspace having reached a consistency point is emptied to the first type non-volatile storage tier; and
synchronizing at least some data from the first type non-volatile storage tier to the second type non-volatile storage tier by copying data detected as changed from the first type non-volatile storage tier to corresponding data in the second type non-volatile storage tier.
2. (Currently Amended) The system of claim 1, wherein the instructions when executed by the processor further implement controlling 
3. (Original) The system of claim 2, wherein the cost optimization policy and/or the storage task maps to service level objectives (abbreviated SLOs), including at least budget SLOs, cost SLOs, performance SLOs, health SLOs, data protection SLOs, and cloning SLOs.
4. (Currently Amended) The system of claim 3, wherein the instructions when executed by the processor further implement determining storage parameters that meet the SLOs based at least on:

performance characteristics of the storage tiers;
durability characteristics of the storage tiers; and
efficiency characteristics of the storage tiers.
5. (Original) The system of claim 1, wherein the different access protocols further include at least network file system (abbreviated NFS), common internet file system (abbreviated CIFS), representational state transfer (abbreviated REST), internet small computer systems interface (abbreviated iSCSI), server message block (abbreviated SMB), file transfer protocol (abbreviated FTP), cloud data management interface (abbreviated CDMI), and apple filing protocol (abbreviated AFP).
6. (Currently Amended) The system of claim 1, wherein the first type non-volatile storage tier is mirrored, and is periodically mirrored to a third type non-volatile storage, and
wherein third type non-volatile storage is periodically synchronized to the second type 
7. (Currently Amended) The system of claim 6, wherein the instructions when executed by the processor further implementdemirroring redundant third type non-volatile storage following synchronization of the data blocks to the second type first type non-volatile storage tier as a read cache instead of a write cache.
8. (Currently Amended) The system of claim 1, wherein the second type second type first type non-volatile storage tier.
9. (Currently Amended) The system of claim 8, wherein the first type non-volatile storage tier hosts a second native file system, and the second native file system has second characteristics that are disjoint from the third characteristics of the third native file system.
10. (Currently Amended) The system of claim 9, wherein the volatile storage tier hosts a first native file system, and the volatile storage tier is faster and more expensive than the first type non-volatile storage tier.
11. (Currently Amended) The system of claim 1, wherein the multiple tiers of storage include an instance non-volatile storage tier that hosts a fifth native file system, and the instance non-volatile storage tier is faster and less reliable than the first type non-volatile storage tier and is slower and more reliable than the volatile storage tier.
instructions when executed by the processor further implement ing initial writing operations including:
receiving, from a client, a new write request to write data;
sending the data to the volatile storage tier and in parallel to a transaction log;
receiving, from the volatile storage tier and the transaction log, a write completion message; and
providing an acknowledgment, to the client, acknowledging that the initial writing operations are successful.
13. (Currently Amended) The system of claim 1, wherein the instructions when executed by the processor further implement ing commit operations including:
temporarily freezing data in the volatile storage tier at consistency points; and
copying data that has changed between consistency points in the volatile storage tier to the first type non-volatile storage tier.
14. (Currently Amended) The system of claim 1, wherein the instructions when executed by the processor further implement ing synchronization operations including:
freezing data in the first type non-volatile storage tier during durable snapshots; and
first type non-volatile storage tier to the second type 
15. (Cancelled)
16. (Currently Amended) The system of claim 1, wherein the first type non-volatile storage tier includes a cache manager that:
tracks staleness of each data block that already has been copied to the second type 
when a data block staleness has exceeded a criteria, expires the first type non-volatile storage tier and updates a block table to indicate that the second type 
17. (Currently Amended) The system of claim 16, further 
determining which storage tier is a fastest storage tier that holds the data responsive to [[the ]]a read request; and
retrieving the data responsive to the read request, and when the fastest storage tier that holds the data is not the volatile storage tier, caching the retrieved data in the volatile storage tier.

19. (Currently Amended) A method of transparently deploying file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to first type and second type 
hosting data received from and provided to a host system across multiple tiers of storage via file system application programming interfaces (abbreviated APIs), the multiple tiers of storage including:
a volatile storage (abbreviated VS) tier with a VS API,
a first type and exhibiting a first reliability criterion, the first reliability criterion being greater than a reliability of the volatile storage, and
a second type , and exhibiting a second reliability criterion, the second reliability criterion being greater than the first reliability criterion;
tracking staleness of each data block in the volatile storage tier that already has been copied to the first type non-volatile storage tier, and when a data block staleness has exceeded a criterion, expiring the ;
for receiving data from the host for storage into the multiple tiers of storage or providing data retrieved from the multiple tiers of storage;[[and ]]
translating file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata;
writingfrom the host via the single interface and destined for a file, by sending a message to the volatile storage tier and marking [[it ]]the data to be committed to the first type non-volatile storage tier;
periodically committingat least some data from the volatile storage tier to the first type non-volatile storage tier; and
periodically synchronizingfirst type non-volatile storage tier to the second type 
20. (Currently Amended) A non-transitory computer readable storage medium impressed with computer program instructions, the instructions, when executed on a processor, implement a file system that transparently deploys file blocks across multiple tiers of storage, with flushing and synchronizing of data from volatile to reliable and highly reliable non-volatile storage, the file system configurable to carry out a method comprising:
hosting data received from and provided to a host system across multiple tiers of storage via file system application programming interfaces (abbreviated APIs), including:
a volatile storage (abbreviated VS) tier with a VS API,
a first type and exhibiting a first reliability criterion, the first reliability criterion being greater than a reliability of the volatile storage, and
a second type  and exhibiting a second reliability criterion, the second reliability criterion being greater than the first reliability criterion;
tracking staleness of each data block in the volatile storage tier that already has been copied to the first type non-volatile storage tier, and when a data block staleness has exceeded a criterion, expiring the 
presenting to a host systemfor receiving data from the host for storage into the multiple tiers of storage or providing data retrieved from the multiple tiers of storage;[[and ]]
translating file system requests received via different access protocols into commands compatible with the VS API, the RNVS API, and the HRNVS API, without host system awareness of which of the multiple tiers holds requested data and metadata;
writingfrom the host via the single interface and destined for a file, by sending a message to the volatile storage tier and marking [[it ]]the data to be committed to the first type non-volatile storage tier;
at least some data from the volatile storage tier to the first type non-volatile storage tier; and
periodically synchronizingat least some data from the first type non-volatile storage tier to the second type non-volatile storage tier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Kristopher Andersen/Primary Examiner, Art Unit 2158